Giegerich, J.
I cannot distinguish this case from Hussey v. Coger, 112 N. Y. 614; and Crispin v. Babbitt, 81 id. 516.
Although the superintendent might have been the representative of the defendant corporation in all matters which it was the master’s duty to perform, still his act in negligently holding, or failing to hold, the ladder on which the plaintiff was standing at the time of the accident was not an act which pertained to the duty of a master to perform, but was the act of a fellow servant, like the act of the superintendent in the Hussey case, in leaving the hatch open, and the Crispin case, in starting the machinery while the plaintiff was in a position of danger.
The order should be reversed, with costs an(3 disbursements to appellant, and motion granted.
Scott and Gbeehbaum, JJ., concur.
Order reversed, with costs and disbursements to appellant, and motion granted.